                                     UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA
                                          ROCK HILL DIVISION

    James R. Rose,                            )                     Civil Action No.: 0:18-cv-03315-RBH-PJG
                                              )
           Plaintiff,                         )
                                              )
    v.                                        )                     ORDER
                                              )
    South Carolina Department of Corrections, )
                                              )
           Defendant.                         )
    ____________________________________)

           This matter is before the Court for consideration of Plaintiff James Rose’s objections to the

    Report and Recommendation (“R & R”) of United States Magistrate Judge Paige J. Gossett, who

    recommends denying Plaintiff’s “Motion for Temporary Restraining Order.”1 See ECF Nos. 38 & 45.

                                                    Standard of Review

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

    reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

    matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

    to which objections have been filed. Id. However, the Court need not conduct a de novo review when

1
         The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2) (D.S.C.). The Court is mindful of its duty to liberally construe Plaintiff’s pro se filings. See Erickson
v. Pardus, 551 U.S. 89, 94 (2007) (recognizing “[a] document filed pro se is to be liberally construed” (internal
quotation marks omitted)). But see United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (“Although courts
must liberally construe the claims of pro se litigants, the special judicial solicitude with which a district court should
view pro se filings does not transform the court into an advocate.” (internal citations, quotation marks, ellipsis, and
brackets omitted)).
    a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

    in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

    44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

    clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

    need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

    718 F.2d 198, 199–200 (4th Cir. 1983).

                                                        Discussion

           Plaintiff, a state prisoner proceeding pro se, filed this action pursuant to 42 U.S.C. § 1983

    alleging the South Carolina Department of Corrections (“Defendant”) is interfering with the practice

    of his Rastafarian religion. He has filed a “Motion for Temporary Restraining Order” (“TRO”) seeking

    to restrain Defendant from cutting or shaving his hair. See ECF No. 29. Defendant, which previously

    appeared in this action, has filed a response in opposition to Plaintiff’s motion. See ECF No. 31. The

    Magistrate Judge—treating the motion as one seeking a preliminary injunction rather than a

    TRO—recommends denying Plaintiff’s motion because he fails to satisfy the Winter2 criteria for the

    issuance of a preliminary injunction. R & R at pp. 1–4.

           Plaintiff’s sole objection is that the Magistrate Judge erred by treating his motion as one for a

    preliminary injunction under Fed. R. Civ. P. 65(a); he asserts the Magistrate Judge should have treated

    it as one for a TRO under Fed. R. Civ. P. 65(b). See ECF No. 45. However, because Defendant

    received notice of Plaintiff’s motion and had an opportunity to respond,3 the Magistrate Judge properly



2
          Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008).
3
        Defendant had appeared and answered Plaintiff’s complaint before Plaintiff even filed his instant motion.
See ECF Nos. 13 & 19.

                                                              2
treated the motion as one for a preliminary injunction. See, e.g., Tobaccoville USA, Inc. v. U.S. Dep’t

of the Treasury, No. 4:16-cv-00424-RBH, 2016 WL 892661, at *3 n.10 (D.S.C. Mar. 9, 2016) (treating

the plaintiff’s TRO motion as one for a preliminary injunction because the defendant had received

notice and an opportunity to respond); Mickell v. Reynolds, No. 6:15-cv-04656-RBH, 2016 WL

3049358, at *2 n.3 (D.S.C. May 31, 2016) (same); Reliable Prop. Servs., LLC v. Capital Growth

Partners, LLC, 1 F. Supp. 3d 961, 962 n.2 (D. Minn. 2014) (same).

        In any event, the four Winter criteria apply equally to both TRO and preliminary injunction

motions, see Patel v. Moron, 897 F. Supp. 2d 389, 395 (E.D.N.C. 2012), and the Court agrees with the

Magistrate Judge that Plaintiff has failed to “establish [1] that he is likely to succeed on the merits, [2]

that he is likely to suffer irreparable harm in the absence of preliminary relief, [3] that the balance of

equities tips in his favor, and [4] that an injunction is in the public interest.” Winter, 555 U.S. at 20.

Accordingly, the Court will overrule Plaintiff’s objection and adopt the R & R.

                                               Conclusion

        For the foregoing reasons, the Court ADOPTS the Magistrate Judge’s R & R [ECF No. 38] and

DENIES Plaintiff’s motion [ECF No. 29].

        IT IS SO ORDERED.



Florence, South Carolina                                                s/ R. Bryan Harwell
August 23, 2019                                                         R. Bryan Harwell
                                                                        Chief United States District Judge




                                                     3
